 In the Matter of B. & B. SHOE COMPANYandUNITED SHOE WORKERSOFAMERICA,LOCAL 48, AFFILIATED WITH THE CONGRESS OFINDUSTRIAL ORGANIZATIONSCase No.R-1465.SUPPLEMENTAL DECISIONANDORDERNovember 3, 1939On September 29, 1939, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceed-ing.'The Direction of Election provided that an election by secretballot be conducted within fifteen (15) days from the date of theDirection of Election, under the direction and supervision of theRegional Director for the Thirteenth Region (Chicago,Illinois)among the production employees of B. & B. Shoe Company, Chicago,Illinois,. who were employed during the pay-roll period next preced-ing the date of the Direction of Election, including employees whodid not work during such pay-roll period because they were ill oron vacation and employees who were then or had since been tem-porarily laid off, but, excluding maintenance, office, and supervisoryemployees, and employees who had since quit or been dischargedfor cause, to determine whether or not they desired to be representedby United Shoe Workers of America, Local 48, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining.Pursuant to the Direction of Election, balloting was conductedon October 13, 1939, at Chicago, Illinois.Full opportunity wasaccorded to all parties to the investigation to participate in the con-duct of the secret ballot and to make challenges.On October 16,1939, the Regional Director, acting pursuant to Article III, Section9, of National Labor Relations Board Rules and Regulations-Series2, issued and duly served upon the parties his Election Report.Noobjections or exceptions to the Election Report have been filed byany of the parties.1 15 N.L. R. B., 774.17 N. L.R. B., No. 16237 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the balloting and its results, the Regional Director reportedas follows :1.Total number eligible____________________________________1722.Total number of ballots cast_____________________________1683.Total number of ballots cast for United Shoe Workers ofAmerica, Local 48, affiliated with the Congress of Indus-trialOrganizations-______________________________374.Total number of ballots cast against United Shoe Workersof America, Local 48, affiliated with the Congress of Indus-trialOrganizations ------------------------------------1255.Total number of blank ballots____________________________06.Total number of void ballots-_---------------------37.Total number of challenged ballots_______________________3In view of the fact that the challenged ballots could have no effecton the results of the election, they were not counted or ruled uponby the Regional Director.The results of the election show that no collective bargainingrepresentative has been selected by a majority of the employees inthe appropriate unit.The petition for investigation and certificationof representatives of employees of B. & B. Shoe Company willtherefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2,IT ISHEREBY ORDEREDthat the petition for investigation and certi-fication of representatives of employees of B. & B. Shoe Company,Chicago, Illinois, filed by United Shoe Workers of America, Local48, affiliated with the Congress of Industrial Organizations, be, andit hereby is, dismissed.